                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

STEVEN LEE MOY, #187335                           )
                       Petitioner,                )
                                                  )      No. 1:18-cv-1425
-v-                                               )
                                                  )      Honorable Paul L. Maloney
SHERRY BURT,                                      )
                            Respondent.           )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION
              AND DENYING PETITION FOR HABEAS RELIEF

       Steven Moy filed a petition for habeas relief under § 2254. The magistrate judge

issued a report recommending the petition be denied. (ECF No. 11.) The magistrate judge

concluded that the petition was not timely, Moy is not entitled to equitable tolling, and Moy

has not proffered any evidence of actual innocence. Moy filed objections addressing only

the magistrate judge's conclusion that equitable tolling does not apply. (ECF No. 25.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       Moy contends he is entitled to an evidentiary hearing concerning his mental illness

and whether the illness prevented him from timely filing a habeas petition. Moy's objection
is overruled. Moy's evidence of mental illness does not entitle him to an evidentiary hearing.

As explained in the report and recommendation, the mental health reports do not establish

that Moy was rendered incompetent or incapacitated such that he was unable to comply with

the relevant statute of limitations. Moy has not addressed the other factual findings in the

report and recommendation, the evidence of his filings in the state courts. To the extent that

evidence demonstrates Moy has diligently pursued his rights, his efforts in the state courts

undermine his claim that he was incapable of pursing his federal remedies.

       Accordingly, the Report and Recommendation (ECF No. 11) is ADOPTED as the

Opinion of this Court. Moy's § 2254 petition for habeas relief is DENIED as barred by the

statute of limitations. Finally, the Court concludes reasonable jurists would not disagree with

this outcome and, therefore, DENIES a Certificate of Appealability.

       IT IS SO ORDERED.

Date: April 18, 2019                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                              2
